Citation Nr: 0829111	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-08 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic right lower extremity peripheral 
neuropathy claimed as the result of Agent Orange exposure.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic left lower extremity peripheral 
neuropathy claimed as the result of Agent Orange exposure.  

3.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

4.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1968 to May 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) which, in pertinent 
part, established service connection for post-traumatic 
stress disorder (PTSD); assigned a 10 percent evaluation for 
that disability; and denied service connection for chronic 
bilateral hearing loss disability.  In September 2005, the 
veteran submitted a notice of disagreement (NOD).  In March 
2006, the RO issued a statement of the case (SOC) to the 
veteran and his accredited representative.  In March 2006, 
the veteran submitted an Appeal to the Board (VA Form 9).  

In July 2006, the RO determined that new and material 
evidence had not been received to reopen the veteran's claims 
of entitlement to service connection for chronic right lower 
extremity and left lower extremity peripheral neuropathy 
claimed secondary to Agent Orange exposure.  In July 2006, 
the veteran submitted a NOD with the July 2006 RO 
determination.  In December 2006, the RO increased the 
initial evaluation for the veteran's PTSD from 10 to 30 
percent.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 30 percent for the 
veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  

The issues of whether new and material evidence has been 
received to reopen the veteran's claims of entitlement to 
service connection for chronic right lower extremity and left 
lower extremity peripheral neuropathy claimed as the result 
of Agent Orange exposure are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  

In April 2008, the veteran has submitted "request for a 
waiver of co-payment charges on my medical account."  It 
appears that the Veterans Health Administration (VHA) has not 
had an opportunity to act upon the veteran's waiver request.  
Therefore, the issue is referred to the VHA for action as may 
be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  


FINDINGS OF FACT

1.  Chronic bilateral sensorineural hearing loss disability 
has been shown to have originated during wartime service.  

2.  The veteran's PTSD has been objectively shown to be 
manifested by no more than Vietnam War-related intrusive 
thoughts, nightmares, and flashbacks; depression; anger and 
irritability; a startle reaction; hypervigilance; normal 
thought processes and speech; intact memory; no 
hallucinations or suicidal or homicidal ideation; and Global 
Assessment of Functioning scores of between 48 and 70.  


CONCLUSIONS OF LAW

1.  Chronic bilateral sensorineural hearing loss disability 
was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a), 3.385 (2007 as amended).  
2.  The criteria for an initial evaluation in excess of 30 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.130, 
Diagnostic Code 9411 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issues 
of service connection for chronic bilateral hearing loss 
disability and the evaluation of the veteran's PTSD, the 
Board observes that the RO issued VCAA notices to the veteran 
in October 2004, December 2004, March 2005, March 2006, and 
October 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection, an increased evaluation, and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  The October 
2004, December 2004, and March 2005 VCAA notices were issued 
prior to the August 2005 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran's Social 
Security Administration (SSA) documentation has been 
incorporated into the record.  A hearing before a VA hearing 
officer was scheduled.  The veteran subsequently cancelled 
the scheduled hearing due to his inability to travel to the 
RO.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007 as amended).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).


II.  Chronic Bilateral Hearing Loss Disability

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
for impaired hearing shall be established when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; or the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records make no reference to 
chronic hearing loss disability.  At his March 1971 physical 
examination for service separation, the veteran denied having 
ever experienced hearing loss.  On contemporaneous 
audiological evaluation, the veteran exhibited, pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
0
LEFT
5
5
5
5
5

The veteran's service personnel records reflect that he 
received "river patrol craft warfare training" and served 
with the Army in the Republic of Vietnam as a marine 
engineer.  

A July 2000 VA treatment record states that the veteran 
requested hearing aids.  The veteran was reported to have 
been in "Vietnam with big guns and probably had some hearing 
damage done there."  

A May 2004 VA audiological evaluation indicates that the 
veteran presented a history of bilateral hearing loss since 
he served in the Republic of Vietnam.  He reported inservice 
noise exposure while aboard a river patrol boat and 
post-service noise exposure while employed in the logging 
industry.  The veteran exhibited, pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
60
75
LEFT
30
50
55
70
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 in the left ear.  The 
veteran was diagnosed with mild to severe bilateral 
sensorineural hearing loss disability.  

In his July 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that: he 
served as a coxswain on an Army river patrol boat while 
stationed in the Republic of Vietnam; he was stationed 
between firing 50 caliber machine guns without hearing 
protection while aboard the boat; and he had initially 
reported his hearing impairment during his physical 
examination for service separation.  

In a December 2004 written statement, the veteran related 
that he "initially noticed some loss of hearing immediately 
after my service in Vietnam."  He recalled that he had 
exhibited hearing impairment at a 1991 employment-related 
evaluation.  

At a June 2005 VA examination for compensation purposes, the 
veteran reported Vietnam War river patrol boat combat-related 
noise exposure including 50 caliber machine gun fire and 
post-service noise exposure while a logger and a hunter.  On 
cotemporaneous audiological evaluation, the veteran 
exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
60
75
LEFT
35
55
60
70
75

Speech audiometry revealed speech recognition ability of 84 
percent, bilaterally.  The veteran was diagnosed with mild to 
severe bilateral sensorineural hearing loss disability.  The 
examiner commented that:

In summary, discharge audiological 
examination revealed normal hearing 
bilaterally, therefore, it is not at 
least as likely as not that the veteran's 
claimed hearing loss is due to his 
exposure or acoustical trauma while in 
the military for loud noises.  

In his September 2005 NOD, the veteran conveyed that he had 
experienced significant noise exposure while aboard river 
patrol boats in the Republic of Vietnam. His river patrol 
boat fired "several thousand rounds of ammunition" a week 
to prevent salt water exposure-related corrosion or other 
contamination and "made concussion grenade runs (to protect 
against enemy swimmers)." 

A November 2006 written statement from Michael W. Koskus, 
Ph.D., CCC-A, conveys that he had diagnosed the veteran with 
mild to moderate bilateral sensorineural hearing loss 
disability in September 1999.  Dr. Koskus opined that:

While on active duty in Vietnam, [the 
veteran] served on river patrol boats 
which were armed with large 50 caliber 
machine guns and smaller M-60 machine 
guns.  [The veteran] reports he fired 
"several thousand rounds of ammunition" 
each week without the use of ear 
protection.  
I believe that [the veteran's] exposure 
to intense levels of gun fire during his 
tour in Vietnam without the use of ear 
protection has contributed to some of his 
present sensorineural loss of hearing.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability for VA purposes was 
not objectively shown during active service or for many years 
thereafter.  The veteran has been diagnosed with chronic 
bilateral sensorineural hearing loss disability.  

The veteran asserts that he initially manifested chronic 
bilateral hearing loss disability secondary to his 
combat-related noise exposure while a crew member aboard an 
Army river patrol boat in the Republic of Vietnam.  The 
veteran's statements and testimony regarding exposure to 
noise from his river patrol boat's weapons during combat are 
consistent with his service.  38 U.S.C.A. § 1154(b) (West 
2002).  While the audiologist at the June 2005 VA examination 
for compensation purposes opined that it was "not at least 
as likely as not that the veteran's claimed hearing loss is 
due to his exposure or acoustical trauma while in the 
military for loud noises," Dr. Koskus concluded that the 
veteran's "exposure to intense levels of gun fire during his 
tour in Vietnam without the use of ear protection has 
contributed to some of his present sensorineural loss of 
hearing."  Further, a VA physician commented that the 
veteran had "been in "Vietnam with big guns and probably 
had some hearing damage done there."  Therefore, the Board 
finds that the evidence is at least in equipoise as to 
whether the veteran's chronic bilateral sensorineural hearing 
loss disability is etiologically related to his wartime 
service.  Upon resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
is warranted for chronic bilateral sensorineural hearing loss 
disability.  38 U.S.C.A. § 1154(b) (West 2002).  




III.  PTSD

A.  Historical Review

The report of a November 2004 VA examination for compensation 
purposes states that the veteran was diagnosed with delayed 
onset PTSD.  A Global Assessment of Functioning (GAF) score 
of 61-70 for the veteran's PTSD was advanced.  In August 
2005, the RO established service connection for PTSD; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of July 28, 2004.  In December 2006, 
the RO increased the evaluation for the veteran's PTSD from 
10 to 30 percent and effectuated the award as of July 28, 
2004.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2007).  A 30 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

At an October 2004 VA mental health assessment, the veteran 
complained of Vietnam War-related intrusive thoughts, 
nightmares, and flashbacks; anger and irritability; 
hypervigilance; a startle reflex; impaired sleep; and 
employment difficulties.  He reported that he had been 
married to the same spouse for 36 years.  The veteran was 
observed to be appropriately groomed; alert; and oriented 
times three.  On mental status examination, the veteran 
exhibited an anxious and depressed mood; a flat and 
inappropriate affect congruent with his mood; normal thought 
processes and speech; intact memory; and no hallucinations or 
suicidal or homicidal ideation.  The veteran was diagnosed 
with chronic PTSD.  A GAF of 48 was advanced.  

A November 2004 VA psychiatric treatment record states that 
the veteran complained of Vietnam War-related flashbacks; 
depression; a startle reaction; social isolation; and an 
inability to obtain employment.  On mental status 
examination, the veteran exhibited a slight anxious and sad 
mood; a variable affect congruent to his mood; and no 
suicidal ideation.  Treating VA personnel advanced 
assessments of PTSD and minimal major depressive disorder and 
a GAF of 58.  

At the November 2004 VA examination for compensation 
purposes, the veteran complained of recurrent Vietnam 
War-related nightmares, flashbacks and chronic depression.  
He reported that he was married and had been unemployed for 
the preceding two years.  The examiner noted that while some 
VA clinical documentation was reviewed, the veteran's claims 
files were not available.  The veteran was observed to be 
well-dressed and groomed; cooperative; and oriented to self, 
time, and place.  On mental status examination, the veteran 
exhibited a depressed and frustrated mood; an apprehensive 
affect; a coherent thought process; normal speech; intact 
memory; and no active suicidal or homicidal ideation.  The 
veteran was diagnosed with recurrent major depression 
secondary to his unemployment, physical health, and financial 
difficulties and PTSD secondary to his Vietnam War-related 
experiences.  A GAF of 41-50 was advanced for the veteran's 
major depression and a GAF of 61-70 was given for the 
veteran's PTSD.  

A January 2005 VA treatment record states that the veteran 
complained of depression; impaired sleep; social isolation; 
and an inability to obtain employment.  He denied having 
suicidal thoughts.  The veteran was reported to alert, 
oriented, and personable.  On mental status examination, the 
veteran's mood was noted to be "a little sad."  Assessments 
of major depressive disorder and PTSD were advanced.  A GAF 
of 60 was given.  

In his September 2005 NOD, the veteran indicated that his 
PTSD rendered him "anti-social" and caused him to lose good 
jobs.  

A July 2006 psychological evaluation from James R. Findley, 
Ph.D., conveys that the veteran complained of Vietnam 
War-related intrusive thoughts, nightmares, and flashbacks; 
anger and irritability; frustration; a high startle reflex; 
social avoidance; and difficulty with retaining employment.  
He reported that he had been unemployed for four years.  The 
veteran was noted to be adequately groomed and oriented times 
three.  On mental status examination, the veteran exhibited a 
euthymic mood; a restricted affect; tearfulness; intact 
memory; and no hallucinations or suicidal ideations.  The 
veteran was diagnosed with PTSD and an adjustment disorder 
with anxiety and depression.  A GAF of 60 was advanced.  

In his January 2007 Appeal to the Board (VA Form 9), the 
veteran related that he experienced irrational angry 
outbursts directed toward his spouse and difficulty being 
supervised while employed.  

The veteran's PTSD has been objectively shown to be 
manifested by no more than Vietnam War-related intrusive 
thoughts, nightmares, and flashbacks; depression; anger and 
irritability; a startle reaction; hypervigilance; normal 
thought processes and speech; intact memory; no 
hallucinations or suicidal or homicidal ideation; and Global 
Assessment of Functioning scores of between 48 and 70.  The 
report of the most recent psychiatric and psychological 
evaluations of record conducted in January 2005 and January 
2006, respectively, note that GAF scores of 60 were advanced.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  A score of 61 
to 70 indicates the presence of mild symptoms and/or some 
difficulty in social, occupational, or school functioning, 
but a generally satisfactory level of functioning.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  

The veteran's PTSD is productive of significant social and 
occupational impairment and clearly merits at least an 
initial 30 percent evaluation under the provisions of 
Diagnostic Code 9411.  In the absence of any objective 
evidence of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; and impaired abstract thinking, the Board finds 
that the veteran's PTSD disability picture most closely 
approximates the criteria for a 30 percent evaluation.  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).  

Furthermore, as the veteran's PTSD symptomatology falls 
squarely within the relevant diagnostic criteria, the Board 
finds that referral for an evaluation on an extra-schedular 
basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Service connection for chronic bilateral sensorineural 
hearing loss disability is granted.  

An initial evaluation in excess of 30 percent for the 
veteran's PTSD is denied.  




REMAND

The veteran has submitted a timely NOD with the determination 
that new and material evidence has not been received to 
reopen his claims of entitlement to service connection for 
chronic right lower extremity and left lower extremity 
peripheral neuropathy claimed as the result of Agent Orange 
exposure.  The RO has not issued a SOC to the veteran which 
addresses his NOD.  The Court has directed that where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the veteran and his 
accredited representative which addresses 
the issues of whether new and material 
evidence has not been received to reopen 
the veteran's claim of entitlement to 
service connection for chronic right 
lower extremity and left lower extremity 
peripheral neuropathy claimed as the 
result of Agent Orange exposure.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the SOC. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


